—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Martin, J.), rendered June 30, 1997, convicting him of criminal sale of a controlled substance in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
While some of the prosecutor’s summation comments may *561have been improper, any error was harmless in view of the overwhelming evidence of the defendant’s guilt. The undercover officer who purchased crack cocaine from the defendant testified that the transaction occurred in daylight and she observed the police backup team arrest him about two minutes later. Moreover, the People recovered $10 in prerecorded money from the defendant (see, People v Crimmins, 36 NY2d 230, 238; People v Roopchand, 107 AD2d 35, 36, affd for reasons stated at App Div 65 NY2d 837; People v Brown, 223 AD2d 597; People v Hernandez, 162 AD2d 549; cf., People v Miller, 149 AD2d 439).
The sentence imposed was not excessive (see, People v Suitte, 90 AD2d 80). Santucci, J. P., S. Miller, Florio and Schmidt, JJ., concur.